United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-41605
                           Summary Calendar


                   CAROLYN FOSTER; MURRELL FOSTER,

                                              Plaintiffs-Appellants,

                                versus

               DONALD W. CAPSHAW, Individually; ET AL.,

                                                          Defendants,

    DONALD W. CAPSHAW, Individually; BILL PEEK, Individually;
 BILLY DALE MOYE, Individually; RAYMOND W. JORDAN, Individually;
 VALERIE FARWELL, Individually; BILLY FOX BRANSON, Individually;
 LANNY RAMSEY, Individually; WILLIAM J. CORNELIUS, Individually;
CAROLINE CRAVEN; Individually; MARGARET J. REEVES, Individually;
                       STATE BAR OF TEXAS,

                                               Defendants-Appellees

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:02-CV-148
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Fosters appeal the dismissal of their Federal Racketeer

Influenced and Corrupt Organizations Act (RICO) complaint for

failure to state a claim pursuant to FED. R. CIV. P. 12(b)(6).      They

first contend that disqualification of the district judge was


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
mandated because he was a member of the State Bar of Texas, a

defendant.             A district judge, however, does not have a substantial

interest            in        the   success   of   a    suit   simply     because   of   his

identification with a defendant bar association.                           See Parrish v.

Bd. of Comm’rs of Alabama State Bar, 524 F.2d 98, 104 (5th Cir.

1975).            The refusal to recuse was therefore not an abuse of

discretion.               See Trevino v. Johnson, 168 F.3d 173, 178 (5th Cir.

1999).

          Furthermore, the district court’s Rule 12(b)(6) dismissal was

not erroneous.                  To state a RICO claim, a plaintiff must allege,

inter alia, a “pattern of racketeering activity,” demonstrating

that at least two predicate acts of racketeering are related and

pose a threat of continued criminal activity.                           Tel-Phonic Servs.,

Inc. v. TBS Int’l, Inc., 975 F.2d 1134, 1139-40 (5th Cir. 1992).

The Fosters complaint alleges only a closed-ended scheme to deprive

them of their property rights.                         RICO, however, is not concerned

with short-term criminal conduct.                        Id. at 1140.     “Predicate acts

extending over a few weeks or months and threatening no future

criminal conduct do not satisfy [the continuity] requirement.” Id.

(internal quotations omitted) (quoting H.J., Inc. v. Northwestern

Bell Tel. Co., 492 U.S. 229, 241 (1989)).

          AFFIRMED; ALL OUTSTANDING MOTIONS DENIED.




G:\opin-sc\02-41605.opn.wpd                        2